DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final rejection is issued in response to applicant’s amendments and arguments received 11/30/2021.  Currently, claims 1-15 are pending.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8, the “characteristic curve” also takes into account tolerances resulting from the production of hose sets or device-specific deviations.  The examiner notes these features are not recited in the rejected claim(s).  The claim only recites the “characteristic curve indicating the opening duration as a function of the measured weight”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues on page 9, applicant notes the drainage process referred to by the examiner is performed by a vacuum pump, i.e., not gravimetrically.  The examiner notes the presence of a gravity fed line does not preclude the use of a vacuum line, as evidenced by the Childers reference (abstract).  Childers’ device includes a gravity fed line and a vacuum source for peritoneal dialysis.  The current claims do not specify the particular steps of filling or flushing via gravity only; they refer the method of determining how long the valve or valves should be open.   
over time, [0017] which was previously discussed in the prior response to arguments section of the non-final rejection mailed 08/30/2021.  This is not just one value, but two: weight change, and time.  Applicant argues the opening time is based only on preexisting values, i.e., weight, the characteristic curve, and the weight-change.  The examiner notes the claim does not specify that all of these features are preexisting values.  As currently presented, it is fair to interpret the characteristic curve and the variable weight change as dynamic values being produced during operation of the valves, such as in a closed feedback loop system.  As previously noted, an optimal rate is stored in controller, which is a “preexisting value”, and the flow rate (as the device is in use), determined from the weight change, is making the characteristic curve,  and the opening duration is determined.  [0071]
This action is non-final due to the presence of issues under 35 U.S.C. 112 that were not previously addressed by the examiner.  The examiner maintains that the art rejections were proper and are maintained.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The characteristic “curve” should be added to the specification.  Support is found for a curve in the drawings (figure 3) as originally filed, but the specific “curve” language is not included in the description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the metes and bounds of the claims cannot be determined as currently presented.  Regarding claim 1, the limitation reads in part:
deriving a first opening duration of the least one bag valve and the at least one drainage valve:
 from a weight of the at least one bag of fresh dialysate measured by the scale; and 
from at least one characteristic curve indicating the opening duration as a function of the measured weight of the at least one bag of fresh dialysate; and
from a variable weight change of the measured weight of the at least one bag of fresh dialysate during fluid removal.
The applicant has argued that each of these values are pre-existing values (page 9 of remarks 11/30/2021).  The examiner notes the characteristic curve and the variable weight change are able to be interpreted as dynamic, changing data during operation of the device.
modifying the opening duration on dependence of the detected weight reduction, which leads to a second, corrected opening duration. (page 4, 1st paragraph of specification).  Thus, the metes and bounds of what exactly defines the first opening duration (appears to be based on the initial weight as compared to a preexisting data point of the characteristic curve only, which is a data set of specific weight versus opening duration), and if the variable weight change is also compared to a preexisting data set or is a dynamic, changing variable.  The variable weight change appears to affect the first opening duration, but not be part of the first (initial) opening duration as defined currently in the claims.  It is unclear how a first opening duration could be determined based upon a weight change if it is also based upon the initial weight which indicates the initial duration, without it being modified as described in the specification.
	Claim 7 recites the limitations in a different manner, reciting:
the characteristic curve indicates the opening durations of at least one bag valve and at least one drainage valve in dependence on a weight of at least one bag of fresh dialysate from a variable weight change of the weight of the at least one bag of fresh dialysate during removal.  Does this characteristic curve now include the variable weight, opening duration, and [initial] weight of the dialysate?  Figures 3-4 show two different data sets, one “characteristic curve” indicating priming time versus weight, and the second indicating filling time on bag weight.  The claim recites “at least one characteristic curve” but it is unclear if one valve is opened for a specific amount of time based on one curve, if the second valve is opened for a specific (same or different) amount of time based on another curve, or if both valves use multiple tables to determine valve opening times.  The 
There are currently numerous ways and combinations to interpret the claims, so the metes and bounds as presented are unclear.  Applicant should specify which data points are preexisting, which (if any) are dynamic, which valves and opening durations are based on which data sets, and if the opening durations are modified.
Regarding claim 3, is it unclear if the weight reduction is the same variable weight change of claim 1, since a weight reduction is a weight change.
Claim 4 recites the limitation "the direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation reads “drawing a conclusion that the hose clamp to the at least one drainage bag is open”.  It is unclear if the claim is limiting the claim “from the hose clamp” since the location of the hose clamp has not been previously defined.  (This may be a grammatical issue where a word is missing, but it is unclear exactly what “the hose clamp to the at least one drainage bag is open” is claiming.) 
Claim 6 is further rendered indefinite with the limitation “drawing a conclusion”.  It is unclear from the claim what structure is performing this step.
Regarding claim 11, the limitation “with reference to” is unclear, because it unclear in what way the detected weight change affects the opening of a further valve.
The remaining claims are rejected based upon their dependency from unclear claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0276328 to Childers et al.
Regarding claim 1, Childers discloses a method for the automatic, weight-dependent flushing or filling of a hose system, for a gravimetric cycler for peritoneal dialysis (100, see fig. 9-10, note paragraph [0085] states system 100 includes many of the same components as system 10, therefore uses some of the same numbers and descriptions; the reference figures pointed out will be with respect to system 100, but may be described in detail previously with the first embodiment of system 10), having only one scale (184), wherein the hose system includes at least three line sections (26, 56, 58) for connection to at least one drainage bag ([0091] drain container, not labeled) to at least one bag (24 or 120) of fresh dialysate ([0081] supply bags contain dialysate), and to a patient (at 90), the method comprising opening at least one bag valve ([52c-52d, [0080] [0086]) and at least one drainage valve (52a, 52b) and deriving a first opening duration 
Regarding claim 2, Childers further discloses the method in accordance with claim 1, wherein the method includes detecting whether the at least one bag valve and the at least one drainage valve have been opened  by the scale ([0087] strain gauge provides signal based on scale; thus, it can be determined if the valves are open based upon the signals of whether the scale is changing.)
Regarding claim 3, Childers further discloses the method in accordance with claim 1, wherein the method includes detecting a weight reduction of the at least one bag of fresh dialysate during the opening of the at least one bag valve and the eat least one drainage valve by the scale and modifying the first opening duration in dependence on the detected weight reduction.  ([0071] weight determined changes the fluid rate over time; [0092] control of valves based on double chamber bag)

Regarding claim 8, Childers further discloses the apparatus in accordance with claim 7, wherein the apparatus is configured to open at least one bag valve and/or the at 
Regarding claim 9, Childers further discloses the apparatus in accordance with claim 7, wherein the regulation/control is configured to verify correct opening of the at least one bag valve and/or the at least one drainage valve with reference to a detected weight change of the weight of the at least one bag of fresh dialysate ([0075] feedback control).
Regarding claim 10, Childers further discloses the apparatus in accordance with claim 7, wherein the apparatus further comprises an output device (42) configured for outputting information to an operator. 
Regarding claim 12, Childers discloses the apparatus in accordance with claim 7 in combination with a peritoneal dialysis machine. (abstract)
Regarding claim 13, Childers discloses the apparatus as set forth in claim 7, wherein the scale detects a combined weight of the at least one drainage bag and the at least one bag of fresh dialysate. ([0085] load cell measures both volume delivered and volume drained)
Regarding claim 14, Childers discloses the method as set forth in claim 1, further comprising said scale detecting a combined weight of the at least one drainage bag and the at least one bag of fresh dialysate. ([0085] load cell measures both volume delivered and volume drained)
Regarding claim 15, Childers discloses the apparatus in accordance with claim 11, wherein the further valve is a manually operable hose clamp. ([0097] Distal ends of lines provided with clamps as needed.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Childers (hereinafter Childers 2007) in view of US 2005/0126998 to Childers (hereinafter Childers 2005).
Regarding claim 4, the primary reference (Childers 2007) is silent on a method that includes after closing the at least one bag valve and the least one drainage valve, issuing a prompt to an operator to open a hose clamp, with dialysate fluid being conducted in the direction of a connector. The secondary reference (Childers 2005) teaches a method in which after closing valves (Par. 0087), a prompt is issued to an operator to open a hose clamp and thus fluid is conducted toward a connector (Par. 0084; Par. 0093). It would have been obvious to one of ordinary skill in the art before the effective filing date to have 
Regarding claim 5, the primary reference (Childers 2007) is silent on a method including detecting whether the hose clamp has been opened by the scale. The primary reference does disclose a scale and valves that are controlled based upon the weight detected by the scale (as seen in the rejection of claim 1 above; Childers 2007 - Par. 0017). The secondary reference (Childers 2007) teaches a hose clamp that is detected by a control (Childers 2005 - Par. 0093). Therefore, one of ordinary skill in the art in combination with the secondary reference (Childers 2005), would be able to modify the primary reference (Childers 2007) with the hose clamp taught by the secondary reference by having the scale detect whether or not the hose clamp is open. If the clamp was closed the fluid flow would be blocked and the scale would not change, and thus the hose clamp can be combined with the primary reference in order to be able to effectively and safely dislodge air bubbles that typically become trapped in the patient line (Childers 2005 - Par. 0084) as well as enable to unclamp the patient line in case the user forgets (Childers 2005 -Par. 0016).
Regarding claim 6, the primary reference (Childers 2007) further discloses a method including opening at least one hose valve as well as the at least one drainage valve (52a-52d). However, the primary reference is silent on drawing a conclusion that the hose clamp to the at least one drainage bag is open from a weight change between 
Regarding claim 11, the primary reference (Childers 2007) is silent on an apparatus wherein the regulation/control is configured to verify correct opening of a further valve, with reference to a detected weight change of the weight of the least one bag of fresh dialysate. The primary reference does disclose a scale and valves that are controlled based upon the weight detected by the scale (as seen in the rejection of claim 1 above; Childers 2007 – [0085, 0087]).  Childers 2007 also teaches the lines are provided with connectors and clamps as needed [0097].  The secondary reference (Childers 2005) teaches a manually operable hose clamp (see annotated Fig. 5 above) that is detected by a control (Childers 2005 - Par. 0093). Therefore, one of ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MELISSA A SNYDER/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783